Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
In clam 9, line 3, “actuation elements” should be reworded as --actuator elements --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U. S. Patent Application Publication No. 2009/0232683) in view of  Menzel et al. (U. S. Patent Application Publication No. 2017/0190179).
As to claim 16, Hirata et al. discloses a micropump device (FIG.’s 2-5, Abstract, para. 0053, first embodiment of micro-blower, a micropump for air), comprising 
a body 1 (para. 0053) having a first face (adjacent element 60) and a second face (top of surface of element 10); 
and an actuator element A integrated in the body 1, the actuator element including: 
a first chamber 4 (para. 0043, “blower chamber 4”) extending in the body at a distance from the first face (as shown); 
a membrane 51 (para. 0059, vibrating plate forming recited membrane) formed by a portion of the body 1 that is between the first face and the first chamber 4 (as shown); 
a piezoelectric element 52 Id., extending on the first face of the body 1 on the membrane 51; 
a second chamber 21, 22 (para. 0055, formed in part by center hole 22 and inflow path 22, see also FIG. 5) extending in the body 1 between the first chamber 4 and the second face (as shown); 
a fluidic inlet path 8, 22  that fluidically connects the second chamber 21, 22 with the outside of the body 1; 
and a fluid-outlet opening path 11, 31 in a transverse direction in the body 1 from the second face to the first chamber 4 and through the second chamber 21, 22 (as shown).
Hirata is silent as to the body being a monolithic semiconductor material.  In this regard, Menzel teaches a fluid injection device, analogous to the recited micropump, with a body 10 formed of a monolithic semiconductor material (para. 0059, “e. g., single-crystal silicon”).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the body of Hirata’s micropump as a monolithic semiconductor body because such a material is known for its suitability in forming micropump devices as taught by Menzel, Id.   
As to claim 17, Hirtata discloses the fluidic inlet path 8, 22 comprises an inlet opening 8 arranged on the first face of the body 1 and fluidically connected to the second chamber 21, 22.
As to claim 18, Hirata discloses the second chamber 21, 22 laterally projects from the first chamber 4 with a peripheral portion 22 thereof and the fluidic inlet path comprises a trench 22 (FIG. 5, portion of paths 22 interpretable as recited trench) extending from the inlet opening 8 to the peripheral portion 22 of the second chamber 21, 22 (as shown).
As to claim 19, Hirata discloses the fluidic inlet path 8, 22 comprises a plurality of inlet openings 8 (two shown) formed on the first face of the body 1 and a plurality of inlet trenches 22 (FIG. 5) communicating with the inlet openings 8, respectively, each inlet trench extending from the respective inlet opening 8 to the peripheral area 22 of the second chamber 21, 22,  the second chamber 21,22  laterally projects beyond the first chamber 4 with a peripheral area (FIG. 5, out lateral ends of path 22) thereof. However, the FIG’s 2-5 embodiment of Hirata is silent as to the second chamber having a greater area than the first chamber and laterally projects beyond the first chamber with a peripheral area thereof.  In this regard, Hirata teaches an embodiment in FIG.’s 11-13 having a second chamber 23 with a greater area than the first chamber  4 (para. 0078).  Therefore, it would have been obvious to make the second chamber with a greater area than the first in order to lower air flow resistance and thereby increase the flow rate of the pump as taught by Hirata (para’s 0081-0082). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U. S. Patent Application Publication No. 2009/0232683) in view of Menzel et al. (U. S. Patent Application Publication No. 2017/0190179) as applied to claim 19, further in view of Saaski et al. (U. S. Patent No.  5585011). 
As to claim 20, Hirata discloses inlet trenches laterally surrounding the first chamber at a distance (since portions of 22 at lateral ends) but is silent as to the trenches being arched shaped.  However, forming inlet fluid passages in various shapes, such as arched, would be a matter of design choice in terms of accommodating different forms factors and fluid porting configurations.  To this point, Saaski teaches a fluid handling device, analogous to the claimed micropump, having a ring shaped inlet chamber 40 (FIG. 1,  col. 12, lls. 34-40) which is considered equivalent to the recited arched shaped trench.   With this in mind, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the trenches as arched shaped as a matter of design choice since Applicant has failed to disclose any criticality for this shape and the micropump would evidently operate in an equivalent manner with the inlet trenches configured in this or other shapes, as further shown by Saaski.  MPEP 2144.04(IV)B.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U. S. Patent Application Publication No. 2009/0232683) in view of  Nitta (U. S. Patent Application Publication No. 2015/0059749) and Menzel et al. (U. S. Patent Application Publication No. 2017/0190179).
As to claim 1, Hirata discloses a micropump device (FIG.’s 2-5, Abstract, para. 0053, first embodiment of micro-blower, a micropump for air), comprising 
a body 1 (para. 0053) having a first face (adjacent element 60) and a second face (top surface of element 10); and an actuator element A integrated in the body 1, 
wherein each actuator A element includes: 
a first chamber 4 (para. 0043) extending in the body 1 at a distance from the first face (shown); 
a membrane 51 (para. 0059) formed by a portion of the body 1 that is between the first face and the first chamber 4; 
a piezoelectric element 52 extending on the first face of the body 1 on the membrane 51; 
a second chamber 21, 22 (para. 0055) extending in the body 1 between the first chamber 4 and the second face (shown); 
a fluidic inlet 8, 22 path that fluidically connects the second chamber 21, 22 with the outside of the body; 
and a fluid-outlet path extending 11, 31 in a transverse direction in the body 1 from the second face to the first chamber 4 and through the second chamber 21, 22 (as shown).
Hirata is silent as to the body being a monolithic body of semiconductor material. In this regard, Menzel teaches a fluid injection device, analogous to the recited micropump, with a body 10 formed of a monolithic semiconductor material (para. 0059, “e. g., single-crystal silicon”).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the body of Hirata’s micropump as a monolithic semiconductor body because such a material is known for its suitability in forming micropump devices as taught by Menzel, Id.   
And, Hirata is silent as to providing a plurality of actuator elements arranged side-by-side.  In this regard, Nitta teaches a micropump device having a plurality of actuator elements 15 arranged side-by-side in a lattice configuration (FIG. 7, para. 0024).  Therefore, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the instant application to arrange Hirata’s actuator elements side-by-side in order to adapt to fluid transporting applications requiring a plurality of micropumps in order to provide additional capacity or redundancy because it has been It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as demonstrated by Nitta.   See MPEP 2144.04 (VI)(B).
	As to claim 2, Hirata discloses the fluidic inlet path 8, 22 comprises an inlet opening 8 arranged on the first face of the body 1 and fluidically connected to the second chamber 21, 22 (as shown).
As to claim 3, Hirata discloses the second chamber 21, 22 laterally projects from the first chamber 4 with a peripheral portion 22 thereof and the fluidic inlet path comprises a trench 22 (FIG. 5, portion of paths 22 interpretable as recited trench) extending from the inlet opening 8 to the peripheral portion 22 of the second chamber 21, 22 (as shown).
As to claim 4,  Hirata discloses the fluidic inlet path 8, 22 comprises a plurality of inlet openings 8 (two shown) formed on the first face of the body 1 and a plurality of inlet trenches 22 (FIG. 5) communicating with the inlet openings 8, respectively, each inlet trench extending from the respective inlet opening 8 to the peripheral area 22 of the second chamber 21, 22,  the second chamber 21, 22  laterally projects beyond the first chamber 4 with a peripheral area 22 (FIG. 5, as shown) thereof. However, the FIG’s 2-5 embodiment of Hirata is silent as to the second chamber has a greater area than the first chamber  In this regard, Hirata teaches an embodiment in FIG.’s 11-13 having a second chamber 23 with a greater area than the first chamber 4 (para. 0078).  Therefore, it would have been obvious to make the second chamber with a greater area than the first in order to lower air flow resistance and thereby increase the flow rate of the micropump as taught by Hirata (para’s 0081-0082).


As to claim 6, Hirata discloses the first and the second chambers have a circular shape (FIG. 3, note circular areas forming chambers).
As to claim 7, Hirata is discussed above but is silent as to the first and the second chambers having a polygonal shape.  However, forming the chambers in various shapes, such as polygonal, would be dependent upon desired form factor and other considerations.  With this in mind, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the chambers in a polygonal shape as a matter of design choice since Applicant has failed to disclose any criticality for this shape and the micropump would evidently operate in an equivalent manner with chambers circular or polygonal shaped.  MPEP 2144.04(IV)B.
As to claim 8, Hirata is discussed above but is silent as to the piezoelectric element comprises a layer stack including a first electrode and a second electrode and a thin-film piezoelectric region arranged between the first and the second electrodes.  In this regard, Menzel teaches micropumps each having a piezoelectric layer stack 30 with a piezoelectric element 31 arranged between drive 64 and ground electrodes 65, a thin-film region (para.’s 0071-0072, note disclosed thicknesses of components forming thin-film region).  With this in mind, it would further have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt Hirata with a piezoelectric layer stack with first and second electrodes arranged in the manner claimed in order to actuate and control the micropump accordingly, as shown by Menzel.
As to claim 9, Hirata is discussed above but is silent as to a plurality of electrical connection lines configured to selectively couple at least one of the first and the second electrodes of one or more of the actuation elements to a driving-voltage generator.  In this regard, Nitta teaches micropumps actuators 15 arranged with piezoelectric elements 32A connected to receive power form an external power supply terminal 37, i. e., a driving-voltage generator, by line 39 via bus 85H (FIG. 7, para. 0059, interpretable as a plurality of electrical connection lines).  With this in mind, it would further have been obvious to adapt Hirata with a plurality of electrical connection lines configured to selectively coupled the electrodes on the actuation elements in the manner claimed in order to power each micropump actuator from an external source as shown by Nitta. Note that upon modification, providing power to the electrodes taught by Menzel would inherently follow.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U. S. Patent Application Publication No. 2009/0232683) in view of Nitta (U. S. Patent Application Publication No. 2015/0059749) and Menzel et al. (U. S. Patent Application Publication No. 2017/0190179) as applied to claim 4, further in view of Saaski et al. (U. S. Patent No. 5585011). 
As to claim 5, Hirata discloses inlet trenches laterally surrounding the first chamber at a distance (since portions of 22 at lateral ends) but is silent as to the trenches being arched shaped.  However, forming inlet fluid passages in various shapes, such as arched, would be a design consideration in order to accommodate different forms factors and fluid porting configurations.  To this point, Saaski teaches a fluid handling device, analogous to the claimed micropump, having a ring shaped inlet chamber 40 (FIG. 1,  col. 12, lls. 34-40) which is considered equivalent to the recited arched shaped trench.  With this in mind, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the trenches as arched shaped as a matter of design choice since Applicant has failed to disclose any criticality for this shape and the micropump would evidently operate in an equivalent manner with the inlet trenches configured in this or other shapes, as further shown by Saaski.  MPEP 2144.04(IV)B.

Allowable Subject Matter
Claims 10-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest a process for manufacturing a micropump device comprising each forming step recited in claim 10.  
Forming the micropump device with each of the recited components and features in a single semiconductor material wafer arranged in the manner claimed would not be contemplated nor foreseeable in light of the available prior art teachings.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746